Citation Nr: 0428079	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
bilateral heels and left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a claim for service 
connection for arthritis of the bilateral heels and left 
hand.

In accordance with his request, the veteran was scheduled for 
a hearing before a Veterans Law Judge at the RO in August 
2004.  He did not report for the hearing, and is deemed to 
have withdrawn his hearing request.  38 C.F.R. § 20.704(d) 
(2004).


FINDINGS OF FACT

1.  The veteran did not appeal a December 1976 decision 
denying service connection for arthritis of the bilateral 
heels and residuals of a broken left hand.

2.  Evidence received since the December 1976 rating 
decision, includes changes to M-211, recognizing that 
arthritis is a possible complication of cold exposure, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
arthritis of the heels and left hand.

3.  The evidence does not show current arthritis or other 
disability of the left hand.


CONCLUSIONS OF LAW

1.  The December 1976 rating decisions denying service 
connection for arthritis of the bilateral heels and fracture 
of the left hand is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received; the claims 
for service connection for arthritis of the bilateral heels 
and left hand are reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  Arthritis, or other disability of the left hand was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1131, 1137, 1154 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 
5107, 5126 (West 2002 & Supp. 2004) imposed new duties to 
provide notice and assist claimants with the development of 
their claims.  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156, and 3.159(b) (2004)

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in a letter dated in 
February 2001.  The letter told him what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also told him what evidence 
was needed to substantiate the claim.  The letter told him 
that he could submit records relevant to his claim, and 
thereby put him on notice to submit relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-1 (2004).  The letter also complied with the requirement 
noted in Pelegrini, that the notice be provided prior to 
initial adjudication of the claim.  Id, at 119-20.

The veteran was also provided with a copy of the appealed 
rating decision, and a statement of the case.  In these 
documents the RO provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  These documents 
also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  The 
Board finds that in all of these documents the RO informed 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 183.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2004).  

The RO has obtained available service medical records, and VA 
records, and the private medical records he identified.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his appeal.  

The veteran has not been provided an examination.  An 
examination is not required prior to a decision reopening a 
previously denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  With 
regard to the reopened claims, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case 
there is no medical evidence of arthritis in the heels or 
left hand, and the veteran has not reported any current 
symptomatology of arthritis at those sites.  Therefore, an 
examination is not warranted.

The Board concludes that all relevant data has been obtained 
for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2003).

Request to Reopen Claim

In a rating decision dated in December 1976, the RO denied 
the veteran's claims for service connection for arthritis of 
both heels and a fracture of the left hand.  The veteran was 
notified of this decision and of his appellate rights in a 
January 1977 letter.   A rating decision becomes final when a 
claimant does not file a notice of disagreement (NOD) within 
one year after a decision is issued.  38 U.S.C.A. § 7105.  
The veteran did not file an NOD with either the December 1976 
rating decision.  Therefore, the rating decision became 
final.

The RO has also reported that it informed the veteran of a 
denial of these claims in a letter dated in January 1989.  
The claims folder contains a December 1988 decision listing 
arthritis of the heels and left hand as conditions that were 
not service connected.  However, the issues and decisions 
reported in that decision do not show that service connection 
was being considered or denied for any condition.  The 
January 1989 letter contains notice only as to the RO's 
determination that his disabilities were not severe enough to 
preclude gainful employment.  Accordingly, the Board finds 
that the last final denial of the heel and left hand claims 
was in the December 1976 decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for arthritis of the heels and left 
hand in December 2000.  Therefore, the revised regulation 
does not apply to that claim.

Under the applicable version of 38 C.F.R. § 3.156, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
arthritis claim was the December 1988 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
evidence that was associated with the claims file prior to 
the December 1988 rating decision included the veteran's 
claims, service medical records, private medical records, and 
the report of a November 1988 VA medical examination.  
Neither the private medical records nor the 1988 examination 
report addressed the condition of the veteran's feet or his 
left hand.

The evidence that has been added to the claims file since the 
December 1976 rating decision includes changes to VA's 
adjudication manual, M21-1, Part VI, Para. 11.20, Change 76 
(Dec. 28, 2000).  As the veteran's representative has pointed 
out, the manual recognizes that arthritis is a potential 
complication of cold exposure.  

This change together with the veteran's contention that he 
was exposed to cold while serving in Korea, constitutes 
evidence not of record at the time of the December 1976 
denial.  The new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such it is new and material and the claim is reopened.

Merits-Left Hand

Although, the RO did not specifically adjudicate the 
veteran's claim on the merits, the veteran and his 
representative have made argument and had the opportunity to 
submit evidence on the merits.  The statement of the case 
contains the relevant laws and regulations regarding service 
connection, and the RO informed the veteran that his claim 
was being denied, in part because "the evidence fails to 
show that this condition is service connected as a result of 
cold exposure in Korea.  Therefore, the veteran is not 
prejudiced by the Board's decision of his left hand claim on 
the merits.

A veteran seeking compensation must show the existence of a 
present disability and that there is a causal relationship 
between the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active duty.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004).

The veteran has reported cold exposure during service in 
Korea.  He is competent to report such exposure.  See 38 
U.S.C.A. § 1154.  The M21-1 provisions provide competent 
evidence of a possible link between arthritis and such cold 
exposure.  Arthritis shown to a compensable degree within one 
year after service is presumed to have been incurred in 
service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
However, there is no competent evidence that he has arthritis 
or any other current disability of the left hand.

A careful reading of the veteran's contentions does not show 
that he has reported any current symptomatology in the left 
hand.  A review of the fairly extensive records from VA 
facilities and records of in-patient and out-patient 
treatment at Kaiser Permanente, also fails to show any 
findings with regard to arthritis of the left hand.  In the 
absence of evidence of a current disability, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Accordingly, it must deny service connection for 
arthritis of the left hand.


ORDER

The claim for service connection for arthritis of the 
bilateral heels and the left hand is reopened.

The claim for service connection for arthritis of the left 
hand is denied.


REMAND

Records from Kaiser Permanente show that the veteran was seen 
with complaints of numbness and suspected peripheral vascular 
disease after undergoing coronary artery bypass grafting in 
1997.  In an undated record it was reported that the veteran 
complained of pain in the heels during Summer.  Given the 
veteran's reports of cold exposure in service, VA's 
recognition that chronic disability can result from such 
exposure, and the apparently current complaints; the Board 
finds that an examination is needed to obtain a competent 
opinion as to whether the veteran has a current disability of 
the heels that is related to cold exposure in service.

The veteran has contended that he was hospitalized for cold 
exposure in service.  Records of such hospitalization are not 
of record.  The current record also does not show when the 
veteran served in Korea.  In an August 1988 claim the veteran 
indicated that he was hospitalized at the 3rd Evacuation 
Hospital, Seoul, South Korea in the Winter of 1954.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should ask the service 
department to report the veteran's period 
of service in Korea.

2.  The AMC or RO should ask the veteran 
to clarify the dates and locations of his 
hospitalization for cold injuries while 
serving in Korea.  The AMC or RO should 
then take the necessary steps to obtain 
records of this hospitalization.

3.  The AMC or RO should develop the 
veteran's claim according to cold injury 
protocol, including scheduling a VA 
medical examination.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
determine whether the veteran has 
arthritis or other disability involving 
the heels.  If a disability is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is related to cold 
exposure during service in Korea in the 
1950s.  The examiner should provide a 
rationale for the opinion.

4.  Thereafter, the AMC or RO should 
review the claim.  If the claim remains 
denied, the AMC or RO should provide the 
veteran and his representative with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



